DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackert et al. (US 2011/0079405)

Regarding claims 1 and 8, Hackert discloses a system, comprising a bar and plural in-line tandem axle assembly assemblies (see Fig. 1), each in-line tandem axle assembly comprising:
a tandem wheel arm (including 78) coupled to the bar;
a pair of wheel connecting assemblies (along 18a) each comprising a hub and a spindle;
a pair of mounts (including 80) coupled respectively to the pair of wheel connecting assemblies;
a pair of wheels (18w) coupled respectively to the pair of wheel connecting assemblies, the pair of wheels separated by the tandem wheel arm and in a same fore-and-aft position; and
plural pairs of parallel links (including links shown at the tops and/or bottoms of 52 and 54) of equal length pivotably mounted to each mount of the pair of mounts and pivotably mounted to the tandem wheel arm.

Regarding claims 2 and 9, Hackert discloses the tandem wheel arm (including 78) having an upright orientation and extends above each corresponding pair of wheels (see Fig. 2).

Regarding claims 3 and 10, Hackert discloses the parallel links (including links shown at the tops and/or bottoms of 52 and 54) being arranged to maintain a substantially equal camber between the pair of wheels throughout changes in elevation of one wheel of the pair relative to the other wheel.

Regarding claims 4 and 11, Hackert discloses the parallel links (including links shown at the tops and/or bottoms of 52 and 54) being arranged to remain parallel throughout an entire range of pivotable movement for the parallel links.

Regarding claims 5 and 12, Hackert discloses the pair of wheels (18w) being arranged to flex independently.

Regarding claims 6 and 13, Hackert discloses the plural pairs of parallel links (including links shown at the tops and/or bottoms of 52 and 54) being arranged vertically relative to each other along the tandem wheel arm, with one pair arranged fore and one pair aft of the tandem wheel arm (see Fig. 2). It is noted that the links of Hackert are capable of being paired across the tandem wheel arm in order to meet the limitations of claim 6. For example, the forward links at the bottoms of 52 and 54 are capable of forming a first pair, and the aft links at the bottoms of 52 and 54 are capable of forming a second pair.

Regarding claims 7 and 14, Hackert discloses a plurality of pins (including 82 and 84), wherein each mount (including 80) comprises two cylindrical cavities, wherein the plurality of pins extend through the cylindrical cavities of the pair of mounts and through plural cavities in the tandem wheel arm (including 78; see Fig. 5) to couple the respective pairs of the plural pairs of parallel links.

Regarding claim 15, Hackert discloses a tool bar coupled to the bar via one or more pivot arms (see Fig. 1), wherein the tool bar is arranged parallel to the bar with the plural in-line tandem axle assembly assemblies disposed between the bar and the tool bar.

Regarding claim 16, Hackert discloses plural row units coupled to the tool bar (see Fig. 1), wherein a portion of at least one of the row units is disposed between and adjacent on two sides to the respective pair of wheels.

Regarding claim 17, Hackert discloses the bar, the tool bar, the plural in-line tandem axle assemblies, and the plural row units occupying a center portion of a planter (see Fig. 1).

Regarding claims 18 and 20, Hackert discloses providing and using the structure of the system set forth above. See para. 0012 of Hackert.

Regarding claim 21, Hackert discloses the parallel links (including links shown at the tops of 52 and 54) being each mounted directly to the tandem wheel arm (including 78, 50).


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues: "Other parts that are parallel, such as those circled in Hackert's annotated FIG. 2 below, are not connected to each mount of the pair of mounts, and therefore cannot be the parallel links recited in claim 1." (See Remarks of 6/20/2022, labeled p. 8.)
Applicant's argument is unpersuasive because the plural pairs of parallel links of Hackert shown (those at the tops and/or bottoms of 52 and 54) are connected to each of the mounts. A direct connection or mounting of the parts is not claimed. Further, the plural pairs of parallel links of Hackert (those at the tops and/or bottoms of 52 and 54) are capable of being paired such that each pair is directly connected mounted to each mount.

Applicant's argument regarding the definition of "upright" is unpersuasive because the claims are given their broadest reasonable interpretation in light of the specification, and as such, are not necessarily limited to a specific definition selected by Applicant. Webster's II Dictionary, Third Edition gives a first definition of "upright" as "1. In a vertical position or direction." (See p. 770.) The structure of Hackert is considered to meet such a limitation of being "upright." Further, Applicant's argument is unpersuasive because it neglects the second definition of "upright" given in the definition submitted, which is "erect in carriage or posture." (See https://www.merriam-webster.com/dictionary/upright, and that submitted with the Information Disclosure Statement of 6/20/2022.) Giving the claim language its broadest reasonable interpretation, Hackert is again considered to meet such a limitation of being "upright."

Applicant argues: "Claim 6 is not anticipated for the additional reason that Hackert does not disclose that 'the plural pairs of parallel links are arranged vertically relative to each other along the tandem wheel arm, with one pair arranged fore and one pair aft of the tandem wheel arm.'" (See Remarks of 6/20/2022, labeled p. 8.)
Applicant's argument is unpersuasive because the pairs of parallel links or the pairing of such links that are shown by Hackert can be selected to meet the limitations of claim 6. Additionally, see the rejection of claim 6 above.

Applicant's arguments regarding claims 8 and 18 are unpersuasive for the reasons given above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/6/22